PEDEVCO CORP. 4125 Blackhawk Plaza Circle, Suite 201 Danville, California 94506 July 9, 2013 Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C.20549 Attention:H. Roger Schwall, Assistant Director Re: PEDEVCO CORP. - Request to Withdraw Registration Statement on Form S-1 - File No. 333-184346 Ladies and Gentlemen: Pursuant to Rule 477 under the Securities Act of 1933, as amended (the “Securities Act”), PEDEVCO CORP. (the “Company”) hereby requests the withdrawal, effective immediately, of Registration Statement on Form S-1, as amended, File No. 333-184346 (the “Registration Statement”), which was originally filed by the Company with the Securities and Exchange Commission (the “Commission”) on October 10, 2012.Difficult market conditions have made it impractical for the Company to proceed with the offer and sale of securities under the Registration Statement. The Company confirms that no securities have been sold under the Registration Statement and that the Registration Statement has not been declared effective by the Commission.The Company reserves the right to undertake a subsequent private offering of securities in reliance upon Rule 155(c) under the Securities Act. If you have any questions about this withdrawal request, please contact our legal counsel, Marc Brown of TroyGould PC, at 310-789-1269. Very truly yours, PEDEVCO CORP. By:/s/ Frank C. Ingriselli Frank C. Ingriselli Chief Executive Officer
